Citation Nr: 0319169	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-04 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.  The veteran served in the Republic of Vietnam 
from May 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In February 2003, the veteran testified before the 
undersigned Acting Veterans Law Judge at the RO in San 
Antonio, Texas.  A copy of the hearing transcript has been 
associated with the claims file.  

In a statement to the RO, dated in December 2001, the veteran 
raised the issues of entitlement to service connection for 
diabetes mellitus and high blood pressure as secondary to 
exposure to Agent Orange.  These issues have not been 
developed for appellate review and are referred to the RO for 
appropriate action.  


REMAND

Review of the claims file reflects that the veteran has been 
advised of the changes brought about by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA), which was signed into law on 
November 9, 2000.  The VCAA includes an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  The RO sent the appellant a letter in August 2001 
informing him of the evidence needed to substantiate his 
claim and of the duty to assist requirements with respect to 
his claim for service connection for PTSD.  

However, additional development of the evidence is necessary 
in this case before a decision on the merits of the veteran's 
claim for service connection for PTSD can be made.  

First, potentially relevant medical records have not been 
obtained by the RO.  During the February 2003 hearing before 
the undersigned Acting Veterans Law Judge, the veteran 
testified that he had received treatment for his PTSD after 
service discharge from the Audie Murphy VA Medical Center.  
These records, however, are not presently contained in the 
claims file.  Accordingly, a remand is required in order to 
obtain all of the appellant's treatment records from the 
Audie Murphy VA Medical Center.  In that regard, it is noted 
that VA records are considered part of the record on appeal 
since they are within VA's constructive possession, and must 
be considered when deciding a claim for benefits.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Second, the veteran testified that he receives treatment for 
his PTSD every three months from the "Franklin Clinic."  On 
remand, the RO should contact the veteran and request that he 
complete an authorization for release of information to VA 
for any relevant treatment received from the "Franklin 
Clinic."  

Third, a review of the claims file also reflects that the 
veteran's service medical records are not of record.  The VA 
must make reasonable efforts to associate all of the 
veteran's service medical records with the claims folder or 
to confirm that the records are unavailable.  Whenever the 
Secretary attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained, unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159.

The veteran's alleged stressor is involvement in a motor 
vehicle accident during service in which other soldiers died.  
He previously testified that this accident occurred in July 
1967, and the RO obtained the Command Chronology for the 9th 
Engineer Battalion for that month in an effort to corroborate 
this stressor.  However, at his hearing, the veteran stated 
that he was in Vietnam for six months before the accident 
occurred, which would place it in the November-December 1967 
timeframe.  The RO should, therefore, request the Command 
Chronologies for those months.

In light of these circumstances, the case is REMANDED for the 
following actions:

1.  Make reasonable efforts to secure all 
of the appellant's service department and 
service medical records with the claims 
file.  If these records are unable to be 
obtained, documentation as to their 
absence must be noted in the claims file. 

2.  Request all treatment reports dating 
from October 1969 from the Audie Murphy 
VA Medical Center, and, if the appellant 
completes any necessary release form, all 
treatment reports from the Franklin 
Clinic.  If any of the aforementioned 
reports are not available, documentation 
to this effect must be noted in the 
claims file. 

3.  Request from the United States Marine 
Corps Historical Center the Command 
Chronologies for the 9th Engineer 
Battalion for November and December 1967.  
The RO is referred to the December 2001 
statement from the appellant and his 
February 2003 hearing testimony.

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, through 
combat participation or otherwise, the 
veteran should be accorded an examination 
by a psychiatrist to determine the 
presence and etiology of PTSD.  The RO 
must specify for the examiner the 
stressor(s) that the RO determined are 
established by the record, and the 
examiner is to be instructed that only 
those events can be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  

The examination report should include a 
detailed account of all pathology found 
to be present.  The examination report 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests are to be 
accomplished.  In addition, the examiner 
should address the following:  (a) 
whether the stressor(s) determined by the 
RO to actually have occurred was 
sufficient to produce PTSD; (b) whether 
the veteran meets the diagnostic criteria 
for PTSD under DSM-IV and; (c) whether 
there is a link between current symptoms 
and the stressor(s) specified by the RO 
as established by the record.  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.

5.  Thereafter, readjudicate the claim.  
In doing so, the RO should consider the 
representative's arguments at the 
February 2003 hearing concerning the 
appellant's receipt of the Vietnam Combat 
Medal, as reflected on his DD-214.

If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The SSOC 
must include citation to 38 C.F.R. 
§ 3.159.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

________________________________
MICHELLE L. KANE
Acting Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

